Citation Nr: 1513496	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




REMAND

The Veteran served on active military duty from October 1971 to September 1974.  He died in April 2004 at the age of 52.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's certificate of death reflects that he died in April 2004, and the immediate cause of death was listed as metastatic melanoma.  The appellant contends that the Veteran's fatal cancer was the result of his in-service exposure to herbicides.  The appellant also contends that the Veteran's malignancy originated in the lungs and/or developed concurrently along with the cancerous lesions in his oral cavity, thereby also making the lungs a primary location of the origin of his cancer.  

The Veteran's DD 214 reflects that he was awarded a number of decorations, medals, and badges, to include the Vietnam Campaign Medal with 60 Device, the Vietnam Cross of Gallantry with Palm, and the Vietnam Service Medal.  A response to the May 2003 request to the National Personnel Records Center (NPRC) pursuant to Personnel Information Exchange System (PIES) Code 034, which sought the Veteran's dates of service in Vietnam, reflected that the Veteran served in Vietnam from May to October 1972.  In the absence of affirmative evidence to the contrary, he is presumed to have been exposed to herbicides during his Vietnam service.  See 38 C.F.R. § 3.307(d)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Review of the available medical records reflect that the Veteran underwent a biopsy of a lesion on the right maxillary region of his gums at the University of Nebraska Medical Center College of Dentistry in July 2002, the results of which reflected a diagnosis of malignant melanoma.  In July 2002, the Veteran underwent a number of computed tomography (CT) scans of his chest, neck, abdomen and pelvis.  While reports of the neck, abdomen, and pelvic scans were negative for any abnormalities, report of the chest scan revealed a small 7 to 8 millimeter (mm) nodule at the anterior aspect of the left upper lobe and a smaller 4-5 mm nodule of the left parahilar region.  In this report, it was noted that the nodules were believed to be secondary to metastatic lesions as correlated with a history of a melanoma.  The Veteran's physician, R.C., M.D., referred him to another physician, B.I., M.D., for evaluation of the lung nodules.  In an August 2002 letter, Dr. I. reviewed the Veteran's medical history and noted that after the biopsy of the gums revealed histologically malignant melanoma, a subsequent evaluation for metastatic disease demonstrated two left upper lobe nodules in the lungs.  After reviewing the July 2002 CT scan, Dr. I. noted that the left upper lobe nodules were worrisome for metastatic disease and diagnosed the Veteran with having malignant melanoma and worrisome pulmonary nodules.  

An August 2002 hospital report issued at the Mayo clinic reflects that the Veteran underwent a partial maxillectomy followed by a right neck dissection.  While the margins of the resection were negative for a tumor, the right neck dissection revealed metastatic melanoma in 2 out of 5 submandibular lymph nodes.  During a September 2002 follow-up visit with the radiation oncologist, P.B., M.D., the Veteran underwent a positron emission tomography (PET) scan, and the findings revealed a nodule of increased uptake in the left upper lung which, according to Dr. B., was consistent with metastatic disease from his melanoma.  The Veteran was assessed with mucosal melanoma, status post resection, and pulmonary metastasis.  After comparing the more recent PET scan findings with the earlier CT scan results, in a September 2002 letter to Dr. R.C., another oncologist at the Mayo Clinic, S.M., M.D., wrote that the more recent scan demonstrated further enlargement of the known two sites of pulmonary disease along with a number of smaller nodules throughout both lungs.  Based on these findings, Dr. M. recommended that the Veteran initiate chemotherapy, and more specifically, begin taking temozolomide, under the supervision of his local oncologist.  The Veteran began his course of chemotherapy soon thereafter, and underwent another chest x-ray and CT study in December 2002, the findings of which showed a nodule in the left midlung and a smaller nodule on the right midlung which were "worrisome for metastatic disease."  

However, in a January 2003 report, the Veteran's physician, E.C., M.D., noted that the chest x-ray and CT study results clearly documented a partial response.  The radiology reports included the chest x-ray results reflecting that the nodule in the left upper lobe was considerably smaller when compared to the December 2002 diagnostic test results, and the nodule in the right mid-lung laterally had essentially resolved.  In a letter dated in April 2003, Dr. E.C. wrote that the Veteran had malignant melanoma which "apparently arose from an unknown primary site."  Dr. E.C. noted that the Veteran had exposure to Agent Orange while serving in Vietnam, and determined that it was certainly possible that this exposure had something to do with his current situation.  In a letter addressed to the Veteran, and dated in July 2003, Dr. C. wrote that the Veteran's melanoma did not start on the surface of his body but rather internally, and there was evidence that it spread to his internal organs.  

The Veteran filed a claim for service connection for malignant melanoma in April 2003.  In a July 2003 VA medical opinion, the VA examiner reviewed the aforementioned medical records and determined that a) the Veteran developed malignant melanoma of the oral cavity; b) multiple lung lesions were consistent with metastatic disease from the primary oral malignancy to the lung; and c) there was insufficient evidence available to indicate that the Veteran has a primary malignancy other than the oral melanoma site.  

A subsequent VA medical opinion was issued in connection with the appellant's claim in September 2012, and after reviewing the pertinent medical records, the examiner concluded that it was less likely as not that the Veteran's malignant melanoma originated in the lungs or concurrently developed in his lungs, thereby contributing to his death from malignant melanoma.  In her rationale, the examiner explained that malignant melanoma was a less common form of skin cancer, and can originate in other cells that have melanocytes, such as in the mouth.  According to the examiner, malignant melanoma can spread rapidly to other organs, and the lungs are one of the most common areas of the spread of the cancer.  The examiner noted that early on in the Veteran's course, it was not known whether the lung spots represented a primary cancer, or a spread of the melanoma.  However, the examiner wrote that as the disease progressed, it became evident that the lung lesions were metastases.  In reaching this conclusion, the examiner relied on the September 2002 letter issued by Dr. M., as well as the January 2003 medical records documenting the lung tumor's positive response to treatment for malignant melanoma, which, according to the examiner, is supportive evidence that the lung nodules were metastatic disease from his melanoma.  In addition, the examiner also relied on the July 2003 letter from Dr. C indicating that the Veteran's melanoma did not start on the surface of his body, but rather internally, as supportive evidence that the lesions originated in the mouth.  The examiner concluded her opinion by referencing numerous medical literature articles and citations in support of her opinion.  Summaries provided for some of the medical literature articles focus on various types of malignant melanoma, the medical nature and cause of malignant melanoma, and how this disease manifests, as well as the course of treatment required to help treat this disorder.  

Although Dr. E.C. submitted a letter dated in April 2003 indicating that the Veteran had cancer in his lungs, he did not state that the cancer originated in the lungs themselves.  Indeed, in his letter dated on April 23, 2003, Dr. E.C. determined that the Veteran's malignant melanoma arose from an unknown primary site.  Moreover, the medical evidence described above tends to show that the nodules discovered in the lungs were reflective of metastatic cancer, and were not the primary origin of the Veteran's cancer.  As noted above, a number of the physicians who reviewed the chest x-rays and CT scans, determined that the nodules were consistent with metastatic disease from his melanoma.  In addition, the September 2012 VA examiner provided the reasoning behind her conclusion that the lung nodules were metastatic disease from his melanoma, and further explained that malignant melanoma is a form of cancer that can spread rapidly to other organs, including the lungs.  Malignant melanoma is not among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (e) (2014).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2014).  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)  

The Board acknowledges that the April 2003 opinion by Dr. E.C. alludes to a possible connection between the Veteran's in-service herbicide exposure and his malignant melanoma.  However, this opinion is too speculative in nature and therefore cannot be relied upon in rendering a decision.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  

Although, the September 2012 VA reviewer addressed whether the Veteran's malignant melanoma originated in his lungs, and provided an explanation for the conclusion reached, she did not address whether the Veteran's in-service herbicide exposure had caused or contributed to the development of his malignant melanoma in the oral cavity.  In light of the fact that the evidence remains unclear as to whether, and to what effect, the Veteran's herbicide exposure had on his cause of his death, a remand is necessary for another opinion.  38 C.F.R. § 3.159(c)(4)(i).  The Board also acknowledges additional contentions made by the appellant in her substantive appeal, and by way of her representative in the September 2013 Informal Hearing Presentation.  As this claim is being remanded, the Board will also seek an additional clarifying opinion addressing these contentions.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a physician with expertise in oncology, particularly malignant melanoma.  The claims file, a copy of this remand, and all records on Virtual VA, must be provided to and reviewed by the medical reviewer prior to his/her providing an opinion.  

After this review, the reviewer should address the identity and location of the primary tumor, including whether it was in the lung, bronchus, larynx, or trachea.  The reviewer should also discuss whether the nodules in the lungs were consistent with metastatic disease from the Veteran's oral cavity melanoma or whether it is reasonable to conclude that the nodules were just as likely signs/manifestations of a different type of cancer that originated in the lungs.  Thereafter, the reviewer should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's melanoma of the oral cavity was the result of his presumed in-service exposure to herbicides, to include Agent Orange.  The reviewer should comment on the specifics of this case--whether it is at least as likely as not that the Veteran's in-service herbicide exposure was at least a contributory cause of the development of the cancer of the mouth.  A complete rationale for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  

(The term "contributory cause of death" means one inherently not related to the principal cause which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.  It is not sufficient that a disorder may have casually shared in producing death, but rather there must be a causal connection.)  

If the reviewer determines that he/she cannot provide an opinion on any of the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definitive opinion can be obtained.) 

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

